Citation Nr: 0901184	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  02-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 31, 
1996, for the grant of service connection for cortical 
blindness as a result of a cerebrovascular accident and 
hypertension.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for cortical blindness as secondary to cerebrovascular 
accident and hypertension and assigned a 100 percent 
disability evaluation, effective March 26, 1998.  The veteran 
filed a timely appeal with respect to the effective date.  

In January 2004, the Board issued a decision denying 
entitlement to an earlier effective date for cortical 
blindness as secondary to cerebrovascular accident and 
hypertension.  The veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2004, a Joint Motion for an 
Order Vacating the Board Decision (Joint Motion) was brought 
before the Court.  In an Order dated that same month, the 
Court vacated the January 2004 Board decision pursuant to the 
Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

In June 2005, the Board issued a decision granting an earlier 
effective date of December 31, 1996, for service connection 
for cortical blindness as a result of a cerebrovascular 
accident and hypertension.  The veteran subsequently appealed 
that decision to the Court.  A memorandum decision was 
received in December 2007, and the Court entered Judgment the 
following month, vacating the Board's June 2005 decision and 
remanding the issue to the Board for readjudication 
consistent with the memorandum decision.


FINDINGS OF FACT

1.  The veteran suffered a cerebrovascular accident on April 
11, 1994, resulting in impairment of his vision.

2.  On September 1, 1994, the veteran filed a claim for 
service connection for multiple disabilities, to include 
impaired vision.  


CONCLUSION OF LAW

After consideration of all of the evidence, the requirements 
for an effective date of September 1, 1994, for the grant of 
service connection for cortical blindness as a result of a 
cerebrovascular accident and hypertension have been met.  38 
U.S.C.A.            § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in April 2001, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  

Because the veteran filed a notice of disagreement as to the 
effective date of the grant of service connection within one 
year of receiving notice of the original grant of service 
connection, the earlier effective date claim is considered to 
be a "downstream" issue from the original grant of service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  The 
VA Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The November 2001 rating decision and September 2002 
statement of the case (SOC) collectively notified the veteran 
of the relevant laws and regulations and essentially advised 
him of the evidence necessary to substantiate his claim for 
an earlier effective date.  The September 2002 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, the VA has satisfied 
its "duty to notify" the veteran.

VA and non-VA treatment records have been obtained.  Records 
from the Social Security Administration are also of record.  
The veteran has not identified any outstanding records that 
would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 
5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

Legal Criteria

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Service connection for hypertension was granted in May 1995.  
The effective date of the award was July 1972.  

On September 1, 1994, the veteran filed a claim for service 
connection for residuals of a cerebrovascular accident and 
for cortical blindness as a result of his hypertension and 
cerebrovascular accident.  In support of his claim, he 
submitted a May 1994 discharge summary from the San Juan VA 
Medical Center (VAMC) showing that he suffered a 
cerebrovascular accident on April 11, 1994.  Service 
connection for the residuals of the cerebrovascular accident 
was granted in March 1996.  The RO held that the evidence 
established that the veteran's cerebrovascular accident was 
secondary to his service connected hypertension.  The 
effective date of the award was April 11, 1994.

The evidence submitted in support of the claim included an 
August 1994 ophthalmology examination, which indicated that 
the veteran suffered from reduced vision in both eyes, 20/400 
in the right eye and only light perception in the left eye.  
The diagnosis was high myopia and status post retina surgery.  
A March 1995 examination report diagnosed the veteran as 
being legally blind and status post-bilateral retinal 
detachment.  A VA treatment note dated in May 1995 indicates 
the veteran is legally blind with a history of bilateral 
retina detachment treated with surgery.  

The RO sought an opinion as to the nature of the veteran's 
blindness.  A VA ophthalmologist opined in August 1996 that 
the veteran's blindness was caused by a myopic condition, and 
that arterial hypertension was not related to the veteran's 
retina detachment or the loss of vision.  The opinion was 
based on a review of the claims folder and the veteran's 
outpatient treatment records.  

On December 31, 1996, a VA progress note indicated that the 
veteran was blind due to a cerebrovascular accident.  This 
note is the earliest indication of a nexus between the 
veteran's blindness and his stroke.  

The veteran underwent a VA eye examination in May 1998.  
Following a review a record and physical examination, the 
veteran was diagnosed as having cortical blindness secondary 
to cerebrovascular accident and bilateral optic neuropathy.  
The examiner was the same examiner who rendered the August 
1996 opinion.  The RO asked this examiner to reconcile his 
opinion from August 1996 with his diagnosis in May 1998.  In 
an opinion dated in August 1999, the examiner opined that the 
veteran suffered from myopic changes in both eyes and a 
retinal detachment in the left eye that are not related to 
hypertension, but that the veteran also suffered from optic 
nerve atrophy, which may be a vascular condition related to 
hypertension.  The examiner stated that both conditions were 
responsible for part of the visual loss.  He indicated that 
there had been no evidence of optic atrophy when he conducted 
his August 1996 evaluation.

An additional opinion was requested by the RO for the purpose 
of clarifying the medical evidence opinions.  In an opinion 
dated in October 2001, a VA examiner concluded that 
superimposed vascular ocular pathology leading to bilateral 
optic nerve atrophy, which during 1998-1999 resulted in right 
eye blindness, was most likely due to service-connected 
disability.  The examiner noted that the veteran's left eye 
blindness existed prior to 1995 and was due to non-service-
connected factors.  She added it would be practically 
impossible to determine any further aggravation by optic 
nerve atrophy.

By a rating action dated in November 2001, the RO granted 
service connection for loss of vision secondary to 
hypertension and cerebrovascular accident.  The RO assigned 
an effective date of May 26, 1998.  The RO held the report of 
May 26, 1998, VA examination was the first date that it was 
shown the veteran's vision loss was related to his 
hypertension.  The veteran appealed the effective date.  He 
contends that the effective date of the award should have 
been April 11, 1994, which was the day he suffered his 
cerebrovascular accident.  He said he was seeing well with 
both eyes prior to his stroke.  In June 2005 decision, the 
Board found that entitlement to service connection for 
cortical blindness arose on December 31, 1996, the date of 
the earliest indication of a nexus between the veteran's 
cortical blindness and his cerebrovascular accident.  

The effective date of an award of service connection is the 
date entitlement arose, or the date of claim, whichever is 
later.  38 C.F.R. § 3.400.  Service connection for cortical 
blindness, in this case, was granted on a secondary basis.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, it is undisputed that a current disability 
exists.  By rating action dated November 2001, the RO 
determined that the veteran's blindness is secondary to his 
cerebrovascular accident, which occurred on April 11, 1994.  
Although the first medical opinion purporting to conclusively 
link the veteran's blindness with his cerebrovascular 
accident is dated December 31, 1996, after consideration of 
all of the facts, the Board finds that entitlement to service 
connection for cortical blindness as secondary to 
hypertension and cerebrovascular accident arose on April 11, 
1994, the date of the veteran's cerebrovascular accident.   

Despite the fact that entitlement to service connection for 
cortical blindness arose on April 11, 1994, the date of the 
veteran's stroke, 38 C.F.R. § 3.400 states that effective 
date of an award of service connection is the date 
entitlement arose, or the date of claim, whichever is later.  
In this case, the veteran's claim was filed on September 1, 
1994.  Thus, the appropriate effective date in this matter is 
September 1, 1994, the date of the veteran's claim for 
service connection for cortical blindness as a result of 
cerebrovascular accident and hypertension.

The Board recognizes that the veteran filed a claim for 
service connection for "eyes" in September 1993.  That 
claim was denied by rating decision dated June 1994 on the 
basis that the claim concerned a noncompensable refractive 
error.  The veteran did not appeal that decision, and it is 
unrelated to the matter presently on appeal.  Thus, there is 
no basis upon which to assign an effective date earlier than 
September 1, 1994.  











ORDER

An effective date of September 1, 1994, for the grant of 
service connection for cortical blindness as a result of 
service-connected residuals of a cerebrovascular accident is 
allowed, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


